


110 HRES 1252 IH: Providing for consideration of the bill

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1252
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. Hensarling
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 5724) to implement the United States-Colombia Trade Promotion
		  Agreement.
	
	
		That upon the adoption of this resolution
			 it shall be in order to immediately consider in the House the bill (H.R. 5724)
			 to implement the United States-Colombia Trade Promotion Agreement. All points
			 of order against consideration of the bill are waived except those arising
			 under clause 9 or 10 of rule XXI. The bill shall be considered as read. All
			 points of order against the bill are waived. The previous question shall be
			 considered as ordered on the bill to final passage without intervening motion
			 except four hours of debate equally divided and controlled by the majority
			 leader and the minority leader or their designees.
		
